DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 06/03/2021.  Claims 1-13, of which claim 1 is independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 06/03/2021 and 09/06/2021 have been considered and made of record by the examiner.

Claim Objections
	Claims 1-13 are objected to because of the following informalities: 
replace the phrase “the electrodes” (lines 4 and 12 of claim 1) with the phrase --the plurality of electrodes--, because its antecedent base is found on line 3 of claim 1. 
replace the phrase “capacitance variation to” (line 2 of claims 2, 5) with the phrase --capacitance variation generated by--, because its antecedent base is found on line 5 of claim 1. 
replace the phrase “the RX electrodes” (line 4 of claim 11) with the phrase –the plurality of  RX electrodes--, because its antecedent base is found on line 2 of claim 11. 
replace the phrase “the angle regions” (lines 4 of claim 12) with the phrase --the plurality of angle regions--, because its antecedent base is found on line 2 of claim 12. 

Claims 2-10 and 13 are objected due to their dependency to the objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 1 and 13, claim recites the limitation “the electrode” (line 6 of claim 1; line 4 of claim 13). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --the plurality of electrodes--.

Regarding claims 2-8, claims recite the limitation “the electrodes” (line 3 of claims 2-3 and 7; lines 2-4 of claim 5; line 2 of claim 6; line 1 of claims 8 and 11-12; line 4 of claim 13), which is vague and indefinite.  It is not clear whether the limitation is referring to “the plurality of electrodes” or to “the at least two of the electrodes”. It is recommended to replace the limitation with phrase --the at least two of the electrodes--.

Regarding claims 9-11, claims are rejected due to their dependency to the rejected claim 1.

	Claims 12-13 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: Claims recite the limitation “angle region”, which is not a term of art, and it refers to the shape of the wearable device. Specification (see ¶¶[0035]-[0037] and Fig. 8) describe the angle region as it relates to a smart watch. However, claim does not disclose that the wearable device is a watch, in order to make the use of term angle region clear and meaningful. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 
	Claims 1-9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2015/0070297 A1 to Mao et al. in view of U.S. Patent Application Publication No. US 2021/0110019 A1 to Ko et al.

Regarding claim 1, Mao et al. disclose an electronic device (touch panel 100 and 202 in Figs 1-2) with a function of detecting a touch state, comprising: 
A plurality of electrodes (“The capacitive type sensor layer 104 comprises a plurality of detection electrodes and traces connecting the detection electrodes to a touch control circuit [0026]”); 
a capacitance calculating circuit ("the location of a touch control object on a touch control area of a touch panel is obtained by calculating capacitance variation of detection electrodes being approached or touched resulting from capacitance between the touch control object and the detection electrodes, different capacitance calculation methods result in individual touch control modes respectively", ¶[0037]), coupled to the electrodes, configured to calculate a capacitance variation generated by at least two of the electrode ("calculating capacitance variation of detection electrodes ... different capacitance calculation methods result in individual touch control modes respectively", [0037];"The characteristics of detection electrode capacitance calculation of the self capacitance mode include detection signal formed from a relatively remote distance, high calculation speed and high switch rate to avoid noise, etc.", [0039] "FIG. 4C shows a schematic diagram of capacitance calculation of self capacitance mode" [0041]; "FIG. 4E shows a schematic diagram of capacitance calculation of mutual capacitance mode" ¶[0043]); and 
a touch state determining circuit, coupled to the capacitance calculating circuit, configured to determine the touch state according to the capacitance variation ("the location of a touch control object on a touch control area of a touch panel is obtained by calculating capacitance variation of detection electrodes being approached or touched resulting from capacitance between the touch control object and the detection electrodes, different capacitance calculation methods result in individual touch control modes respectively", ¶[0037]). Mao et al. do not expressly disclose that the electronic device is a wearable device and the touch state is a wearing state for indication of warble device being worn. However, the continues touch state of Mao et al. would be interpreted as wearing state for the wearable device. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of Mao et al. about touch panel in a warble device having a touch screen, in order to reach at the claimed invention with the reasonable expectation of success. Mao et al. disclose all the limitations, except for expressly teaching wherein the wearing state determining circuit determines that the user wears the wearable electronic device in a proper manner if the capacitance variations indicate at least two of the electrodes indicate the user touches wearing state determining circuit. However, using capacitance variations in the electrodes as an indication of wearing state is well known in the art, as disclosed by Ko et al. (“Since the skin of the user is an electrical conductor, approaching or leaving the skin surface of the user results in a distortion of the electrostatic field generated by the at least one electrode 213, and the capacitance value of the at least one electrode 213 changes according to the distortion of the electrostatic field. Therefore, the skin sensor 110 can determine the wearing state of the wearable device 100 according to the capacitance value output by the capacitive sensor 210”, ¶[0021]). One of the ordinary skills understand that one may choose to use more electrodes, with different shapes and locate them in the different position within the wearable device, in order to decrease probability of false determination of the wearing state. It is desirable to determine the wearing state of a wearable device in order to take advantage of its various convenient function. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use the teaching of Ko et al. with the system  of Mao et al. order to take advantage of its various convenient function of the worn wearable device, as suggested by Ko et al. (¶[0003]).

Regarding claim 2, Mao et al. in view of Ko et al. disclose as stated above. Mao et al. also disclose a sensing surface, by which a user can cause the capacitance variation to the electrode when the user touch electronic device (“the location of a touch control object on a touch control area of a touch panel is obtained by calculating capacitance variation of detection electrodes being approached or touched”, ¶[0037]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use the teaching of Mao et al. about touch panel in a warble device having a touch screen because continues touch state of Mao et al. would be interpreted as wearing state for the wearable device in order to reach at the claimed invention with the reasonable expectation of success.

Regarding claim 3, Mao et al. in view of Ko et al. disclose as stated above. Mao et al. also disclose wherein the touching state determining circuit determines the touching state according to a location of the electrode being touched (“the location of a touch control object on a touch control area of a touch panel is obtained by calculating capacitance variation of detection electrodes being approached or touched”, ¶[0037]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use the teaching of Mao et al. about touch panel in a warble device having a touch screen because continues touch state of Mao et al. would be interpreted as wearing state for the wearable device in order to reach at the claimed invention with the reasonable expectation of success.

Regarding claim 4, Mao et al. in view of Ko et al. disclose as stated above. Mao et al. also disclose wherein electronic device comprises a front surface which can show desired information, and comprises a back surface served as the sensing surface (cover lens 102 and capacitive type sensor layer 104 in Fig. 1). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to use the teaching of Mao et al. about touch panel in a warble device having a touch screen because continues touch state of Mao et al. would be interpreted as wearing state for the wearable device in order to reach at the claimed invention with the reasonable expectation of success.

Regarding claim 5, Mao et al. in view of Ko et al. disclose as stated above. Mao et al. also disclose wherein the sensing surface covers the electrode and the user can cause the capacitance variation to the electrode when the user non-directly touches the electrode ("When conductive pointers such as a user's finger(s) approach or touch the surface of the capacitive touch panel, capacitance(s) corresponding to the touch location(s) will be altered and thus the touch location(s) is able to be detected", ¶[0006]; The touch control module 204 is utilized to process touch signals from the detection electrodes 203 to generate coordinates of the electromagnetic and capacitive pen 208, user's finger(s) or other conductive objects.", ¶[0030]).

Regarding claims 6, 7, Mao et al. in view of Ko et al. disclose as stated above, except for expressly teaching wherein at least partial of the electrode exposes outside the sensing surface and isolation material provided on at least part of the exposed partial of the electrode. However, the additional features define a slight constructional change, which comes within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance, or since they merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious.

Regarding claim 8, Mao et al. in view of Ko et al. disclose as stated above. Mao et al. also disclose wherein the electrode also serves as at least one of following ports of the wearable electronic device: a data port configured to receive data, and a charging port configured to receive a charging voltage (“electrodes of a touch panel”, [0038]; touch panel 100 and 202 in Figs 1-2).

Regarding claim 9, Mao et al. in view of Ko et al. disclose as stated above, except for expressly teaching wherein the data port and the charging port form a USB port. However, use of USP port merely define one of several straightforward possibilities which the skilled person would select, when using an electronic device such as those used by Mao et al., in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention to try to choose from a finites number of ways, as suggested by KSR, to include a port in the electronic device of Mao et al. in order to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 11, Mao et al. in view of Ko et al. disclose as stated above. Mao et al. also disclose wherein the electrodes comprises at least one TX electrode and a plurality of RX electrodes, wherein only one of the TX electrode transmits a sensing signal when the RX electrodes receive the sensing signal ("A detection electrodes matrix is formed by the detection electrodes 303a and 303b connecting by the traces in series respectively arranged and aligned along two substantially perpendicular to each other. The detection electrodes can be used as receive electrodes (Rx) and transmit electrodes (Tx)."; ¶[0035]).

Regarding claims 12-13, Mao et al. in view of Ko et al. disclose as stated above, except for expressly teaching wherein the electrodes are provided in a plurality of angle regions, and the wearing state determining circuit determines the wearing state according to a number of the angle regions which have an error state and wherein the angle region is determined to operate in the error state when more than a predetermined number of electrodes in the angle region have capacitance variation indicating the electrode in the angle region does not touch or does not closely touch skins of the user. However, the additional features merely define one of the several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Therefore, as stated in rejection of claim 1, one of the ordinary skills may choose to use more electrodes and locate them in the different position and shapes in order to decrease probability of false determination, or what is claimed as “error state”. Furthermore, such replacement appears to present no unexpected technological advances in the art. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention to try to choose from finites number of electrodes, their shape, and locate them in the different position within the wearable device of Mao et al. in view of Ko et al., as suggested by KSR, in order to decrease probability of false determination of the wearing state.

	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mao et al. in view of Ko et al. and further in view of U.S. Patent Application Publication No. US 2017/0366655 A1 to Thompson et al.

Regarding claim 10, Mao et al. in view of Ko et al. disclose as stated above, except for expressly teaching the wearing state comprises a worn state and a taken off state. 

Thompson et al. disclose wherein the wearing state comprises a worn state and a taken off state, wherein the wearable electronic device further comprises a processor configured to control the wearable electronic device to switch from a recognized state to a non-recognized state when the smart watch 100 changes from the worn state to the taken off state ("collecting data about physical activity (e.g., standing or moving or working out, etc.) using one or more sensors on a wearable device while the wearable device is in a first worn state; storing a value (e.g., a streak's counter value) on the wearable device based on the collected data, wherein the value indicates an aspect (e.g.  duration) of a physical activity event; transmitting the value to a companion device (e.g., a paired smartphone) to store the value on the companion device; ceasing collection of data about physical activity while the wearable device is in an unworn state", ¶[0004]). Therefore, it would have been obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to use teaching of Thompson et al.  with the system of Mao et al. in view of Ko et al. to allow the wearable accessories keep track of daily streak while the user wears the accessory over a period of time, as suggested by Thompson et al. (¶[0002].

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631